Citation Nr: 1602655	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-25 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to April 1963 and from March 1964 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In November 2015, the Veteran testified at a Board hearing.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The Veteran is service connected for multiple disabilities, including diabetes mellitus, with a combined disability rating of 100 percent.  

2.  The Veteran's service-connected disabilities render him so helpless as to be in need of regular aid and attendance.


CONCLUSION OF LAW

The criteria for SMC due to the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & Regulations

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  

II.  Analysis

The Veteran contends that he is entitled to SMC based on a need for aid and attendance of another person.  He asserts that he needs assistance primarily with management of his insulin pump used to treat his service-connected diabetes on a daily basis, and, at times, needs assistance with feeding and bathing.  

The Veteran is service connected for residual limitation of motion due to a fracture of the transverse process at L2, L3, and L4, and post-traumatic arthritis with degenerative changes and deformity, rated as 50 percent disabling; hiatal hernia with an ulcer condition, rated as 40 percent disabling; type II diabetes mellitus with mild renal insufficiency, rated as 40 percent disabling; peripheral neuropathy of the right upper extremity, rated as 30 percent disabling; peripheral neuropathy of the left upper extremity, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy, left lower extremity, rated as 20 percent disabling; residuals of trauma to the right knee with a retained metallic fragment, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; laryngitis and hoarseness, rated as 10 percent disabling; left knee degenerative joint disease, rated as 10 percent disabling; and left knee laxity, rated as 10 percent disabling.  In addition, noncompensable ratings have been assigned for service-connected bilateral hearing loss; post-operative removal of a sigmoid colon polyp; bilateral calcaneal spurs of the plantar surface of the feet; a macular area of the right medial thigh; erectile dysfunction; left fifth finger traumatic amputation; and non-proliferative diabetic retinopathy status post cataract surgery.  His combined disability rating is 100 percent.  

The testimony of the Veteran and his spouse at the Board hearing in November 2015 was to the effect that due to the Veteran's service-connected diabetes and associated complications, and particularly peripheral neuropathy of the upper extremities/hands, he is unable to effectively operate his insulin pump without assistance.  The Veteran's spouse testified that the Veteran is unable to perform the pinch-pull motion with his fingers required to insert the needle of the pump.  She added that in addition to the pump having to be disconnected and reconnected for showers/bathing, the insertion site of the pump connection has to be relocated approximately every three days.  She further noted that the pump required reprogramming on a regular basis and that the Veteran is unable depress and release the programming buttons quickly enough to reprogram the pump.  

Lending credibility to the Veteran's contentions is the September 2012 VA examination report reflecting a requirement for daily use of the insulin pump for diabetes.  The Board notes that although the report of examination notes no requirement for regulation of activities due to diabetes, the criteria for the 40 percent disability rating assigned for diabetes include regulation of activities.  

In addition, and although neither diabetic retinopathy nor renal dysfunction associated with diabetes is indicated in the examination reported, as noted above, the Veteran's service-connected disabilities include diabetes with renal insufficiency, as well as diabetic retinopathy.  The Board notes that an August 2013 physical therapy record notes that someone had to reconnect the Veteran's insulin pump because he was unable to see the needle insert location to attach the pump line.  

Further, and although the September 2014 VA examination report notes that imbalance did not affect the Veteran's ability to ambulate, in a subsequent section of the report it is noted that the service-connected amputation of the first joint of his left little finger tip was a result of a fall when the Veteran lost his balance due to his service-connected peripheral neuropathy of the lower extremities.  The Board notes that in his August 2013 correspondence, the Veteran stated that as a result of his service-connected left fifth finger traumatic amputation, there was nothing but a lump of muscle at the end of the finger further impeding his ability to operate the insulin pump.  The September 2014 VA examination report notes limitation of the left little finger.  

The Board further notes that although hand grip was noted to be normal in the September 2014 VA examination report, motor examination in August 2004 showed decreased motor and sensory function.  Regardless, and although the September 2014 VA report of examination notes that that the Veteran was able to perform daily activities without assistance, moderate numbness and moderate incomplete paralysis of the radial nerve, median nerve, and ulnar nerve of both upper extremities was reported, and it was noted that impaired dexterity would have a moderate impact on his ability to work.  

The Veteran is competent to report his symptoms and the Board finds his testimony to be credible and not inconsistent with the whole of the record.  In this case, the Board finds that the Veteran's service-connected disabilities, and in particular his diabetes and associated complications, and particularly peripheral neuropathy of the upper extremities/hand, results in a need for regular aid and attendance of another person for management of his insulin pump and administration of insulin, not dissimilar to a frequent need of adjustment of any special prosthetic or orthopedic appliance, to protect him from the consequences coincident with a lack of insulin, and at times, for other daily activities.  

There is sufficient evidence demonstrating that the Veteran's service-connected disabilities cause the Veteran to require the regular aid and attendance of another person, particularly with respect to the insulin pump operations and administration of insulin, and when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  SMC based on the regular need for aid and attendance is therefore warranted. 




	(CONTINUED ON NEXT PAGE)



ORDER

SMC based on the need for regular aid and attendance is granted. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


